Citation Nr: 9907016	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-05085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty for May 1974 to June 1984, 
and from May 1 to May 11, 1992, with a period of active duty 
for training from April 20 to July 21, 1987.

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's diabetes 
mellitus.  In pertinent part, is contended that the veteran's 
current diabetes mellitus had its origin during a period of 
active duty for training from April 20 to July 21, 1987. 

In that regard, a review of the record discloses that, during 
the course of a urinalysis obtained at the time of a service 
separation examination in May 1984, the veteran's albumin was 
reported as "positive one+."  However, slightly more than 
three weeks later, a repeat urinalysis reportedly showed 
albumin and sugar as  "negative."  At no time during the 
veteran's service from May 1974 to June 1984 did he receive 
treatment for, or a diagnosis of, diabetes mellitus.  

During the period from April 20 to July 21, 1987, the veteran 
participated in a Basic Noncommissioned Officers Training 
Course.  Approximately 10 days later, during the course of 
private medical treatment on July 31, 1987, it was noted that 
the veteran was to be sent a letter informing him that he was 
"mildly diabetic," and should therefore "stay off snacks 
and sugar." 

Shortly thereafter, in early November 1987, the veteran was 
hospitalized with a complaint of weakness and polyuria of 
approximately one week's duration.  At the time of admission, 
it was noted that the veteran had in the past (in July 1987) 
received a diagnosis of borderline diabetes.  The pertinent 
diagnoses were diabetic ketoacidosis and essential 
hypertension.  

Based on the aforementioned, and, in particular, the 
veteran's abnormal urinalysis in May 1984, there exists some 
question in the mind of the Board of Veterans' Appeals 
(Board) as to the exact time of origin of the veteran's 
diabetes mellitus.  This is particularly the case given the 
veteran's confirmed diagnosis of diabetes only 10 days 
following the completion of his 1987 period of active duty 
for training, and the relative paucity of records dating from 
his initial period of active service.

The Department of Veterans Affairs (VA) has a duty to assist 
the veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998); 
38 C.F.R. § 3.103 (a) (1998).  Accordingly, in light of the 
aforementioned, the case is REMANDED to the Regional Office 
(RO) for the following actions:

1.  The RO should contact the service 
department, or appropriate records 
storage facility, in an attempt to obtain 
any additional records dating from the 
veterans initial period of service from 
May 1974 to June 1984.  All such records, 
when obtained, should be made a part of 
the veteran's claims folder.  

2.  The veteran's entire claims folder 
should then be forwarded to an 
appropriate VA specialist in order that 
an opinion might be offered as to the 
nature and etiology of his current 
diabetes mellitus.  Following a full 
review of the record, and further 
examination of the veteran, should such 
examination be deemed necessary, the 
evaluating specialist should offer an 
opinion as to the significance of the May 
1984 urinalysis, and, if possible, when 
the veteran's diabetes mellitus appeared.  
All such information and opinions, when 
obtained, should be made part of the 
veteran's claims folder. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, RO should 
review the aforementioned opinions to 
ensure that they are responsive to, and 
in complete compliance with, the 
directives of this REMAND, and, if not, 
the RO should take corrective action.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -


